 

Exhibit 10.4

 

ASSIGNMENT OF MINERAL AND MINING RIGHTS

 

THIS ASSIGNMENT made and delivered effective as of March 15, 2016, by ST.
LAWRENCE ZINC COMPANY, LLC, a Delaware limited liability company, with an
address of 408 Sylvia Lake Road, Gouverneur, New York 13642, (“Assignor”) to the
DEVELOPMENT AUTHORITY OF THE NORTH COUNTRY, a New York public benefit
corporation, with its principal place of business at Dulles State Office
Building, 317 Washington Street, Watertown, New York 13601 (“Assignee”).

 

RECITALS:

 

A. The Assignor has applied to Assignee for a loan in the principal amount of
FIVE HUNDRED THOUSAND DOLLARS $500,000.00)(the “Loan”); and

 

B. As collateral security for performance of its obligations, Assignor has
agreed to assign to Assignee its right, title and interest to conduct mineral
mining operations, and to process and transport such minerals, together with all
contracts, leases, licenses, easements, rights of way, and permits, now owned
and hereinafter acquired by Assignor, and located on lands owned by Assignor and
its lessors situated in the Towns of Fowler, Edwards, and Pierrepont, County of
St. Lawrence, State of New York (collectively referred to as “Mineral and Mining
Rights”).

 

AGREEMENT

 

In consideration of the foregoing, the Assignor agrees as follows:

 

1. ASSIGNMENT. Assignor, for value received, hereby transfers, conveys and
assigns to Assignee any and all rights, title and interest that Assignor may
have in, under or from the Mineral and Mining Rights, such Assignment to become
effective immediately upon:

 

  a. The occurrence of any Event of Default beyond any applicable grace period
after written notice by Assignee to Assignor by Assignor in its obligations
under the Loan and the instruments executed by Assignor pursuant thereto; and  
      b. The delivery by Assignee to the Assignor and the other parties named in
such contracts, leases, licenses, easements, rights of way and permits, or their
successors or assigns, a written notice stating the Assignee has elected to
replace Assignor as the “Owner” or “Vendor” or “Licensee” or “Lessee” or
“Grantee” under the documents which confer such Mineral and Mining Rights.

 

2. INDEMNIFICATION AND HOLD HARMLESS. Nothing contained herein shall relieve
Assignor of any obligation or liability imposed by any documents which confer
the Mineral and Mining Rights, or by any laws or regulations pertaining thereto.
The Assignor shall indemnify and hold Assignee harmless from and against any
such obligations or liabilities, claims, actions, proceedings, damages,
penalties, costs, interest and expenses, including reasonable attorneys’ fees
arising or incurred by Assignee from this Assignment of Mineral and Mining
Rights. Assignee shall in no event be obligated to perform any actions or incur
any obligations or liabilities whatsoever unless Assignee affirmatively elects
to do so.

  

1 

 

 

3. REPRESENTATIONS AND COVENANTS OF ASSIGNOR.

 

  a. Assignor hereby represents and warrants to Assignee that there is no
default now existing on its part under the documents which create the Mineral
and Mining Rights. To the best of Assignor’s knowledge, there are no violations
of law or regulation, or actions pending or threatened, which adversely affect
the Assignor’s Mineral and Mining Rights.         b. Assignor covenants and
warrants that it is the sole party in interest required to execute a binding and
effective assignment of the Mineral and Mining Rights.         c. Assignor
covenants (i) to abide by, perform and discharge each and every material
obligation, covenant and agreement of the documents which confer the Mineral and
Mining Rights to be performed by Assignor; (ii) to enforce each and every
material obligation, covenant, condition and agreement of such documents to be
performed by others; and (iii) not to materially modify or alter the terms of
the documents, without the prior written consent of the Assignee.

 

4. AUTHORIZATION. Assignor hereby authorizes any Party to commence or continue
performance of its obligations under the documents which confer the Mineral and
Mining Rights for the benefit of the Assignee upon receipt by such party of
written notice to do so from Assignee. Any party shall be entitled to rely upon
the written notice from Assignee as conclusive proof of Assignee’s right under
this Assignment.

 

5. FURTHER ASSURANCES. Assignor hereby agrees to execute such other instruments
and perform such other acts as might be reasonably required by Assignee or
Assignee’s counsel to enforce the rights assigned to Assignee hereunder.

 

6. NOTICES. All notices, demands or instruments which are required or permitted
to be given or served hereunder shall be in writing and served personally or
sent by certified mail addressed as follows:

 

  a. TO ASSIGNOR at the address appearing above unless a different address has
been furnished to Assignee, with a copy to Star Mountain Resources, Inc., 8307
Shaffer Parkway, Suite 102, Littleton, Colorado 80127 Attn. Chief Financial
Officer and to Lazarus Rothstein, Esq., Legal & Compliance, LLC, 330 Clematis
Street, Suite 217, West Palm Beach, FL 33401.         b. TO ASSIGNEE at its
above address, Attention: Executive Director, with a copy to Steven C. Haas,
Esq., Schwerzmann & Wise, P.C., 137 Main Avenue, PO Box 704, Watertown, NY
13601.

 

7. SECURITY AGREEMENT. This Assignment constitutes the granting by Assignor of a
security interest under the Uniform Commercial Code in the right, title and
interest of Assignor in and to the Documents, including but not limited to any
claims under written, oral or statutory warranties or guaranties from the
Contractors or any subcontractors furnishing labor, services or materials for
the development and construction work covered by the Documents, and Assignor
agrees that Uniform Commercial Code financing statements and other documents
perfecting or evidencing this security interest may be filed as reasonably
required by Assignee or Assignee’s counsel, at Assignor’s expense. This
Assignment shall become null and void upon payment in full of all principal and
interest due to the Assignee pursuant to the terms of the Loan.

 

8. GOVERNING LAW. This Assignment shall be construed in accordance with and
governed by the laws of the State of New York.

 

9. VENUE AND JURISDICTION. Any legal action by any party against another
relating in any way to this instrument, or the indebtedness, or any relationship
between or conduct by the parties, whether at law or in equity, shall be
commenced in the Supreme Court of the State of New York in and for St. Lawrence
County, New York. Assignor shall indemnify Assignee for all costs, disbursements
and reasonable attorneys’ fees incurred by Assignee in the event Assignee must
enforce its rights under this Assignment.

 

10. BINDING EFFECT. This Assignment inures to the benefit of the Assignee and
its successors and assigns, and binds the Assignor and its successors and
assigns.

 

2 

 

 

IN WITNESS WHEREOF, this Assignment has been duly executed by Assignor effective
the day and year first above written.

 

  ASSIGNOR:         ST. LAWRENCE ZINC COMPANY, LLC         By: Balmat Holding
Corporation     A Delaware Corporation     Sole Member         /s/ Wayne Rich  
By: Wayne Rich   Its: Chief Financial Officer

 

STATE OF COLORADO )     )ss:   COUNTY OF JEFFERSON )  

 

On the 15 day of March 2016, before me personally appeared WAYNE RICH,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, entity or person upon behalf of
which the individual acted, executed the instrument.

 

  /s/ Bryan S. Doyle   Notary Public

 

3 

 

